MEMORANDUM **
Lonnie Cobbs, Jr. appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus as second or successive. Cobbs seeks to challenge his 1998 California sentence and conviction for robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review the district court’s ruling de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
The district court found that the instant petition challenged the same conviction and sentence as his previous § 2254 petition. The record supports this conclusion. Because the instant petition “raises claims that were or could have been adjudicated on their merits in [the first] petition,” the district court properly dismissed the petition pursuant to 28 U.S.C. § 2244(b)(2). See Cooper v. Calderon, 274 F.3d 1270, 1272-73 (9th Cir.2001).
To the extent that Cobbs seeks authorization to file a second or successive 28 U. S.C. § 2254 habeas corpus petition in the district court, that request is denied. Cobbs has not made a prima facie showing under 28 U.S.C. § 2244(b)(2). No petition for rehearing of this denial of authorization to file a second or successive petition shall be filed or entertained. See 28 U.S.C. § 2244(b)(3)(E).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.